Citation Nr: 1817969	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-58 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lee Memorial Hospital on May 31, 2017. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from October 1960 to April 1961.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision by the VA Medical Center in Bay Pines, Florida.


FINDING OF FACT

VA is prohibited from paying the Veteran's copayment or deductible, payments for which the Veteran is responsible under Medicare, for the treatment received at a private medical facility on May 31, 2017.


CONCLUSION OF LAW

The criteria for reimbursement for copayment expenses incurred at a private medical facility on May 31, 2017 have not been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1002, 17.1005(f) 83 Fed. Reg. 974 (Jan. 9, 2018) (to be codified at 38 C.F.R. pt. 17).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks reimbursement for medical expenses incurred on May 31, 2017 at Lee Memorial Hospital, a non-VA facility, contending that the treatment was emergent in nature and that treatment in a VA facility was not feasible under the circumstances of his case.  Neither he nor his representative has not argued that any procedural defects have occurred in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

Initially, when a Veteran receives treatment at a non-VA facility that does not fall under 38 U.S.C. § 1703, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

In the instant case, because the Veteran is not service-connected for a disability, he is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C. § 1728 (a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, or that he had a total disability permanent in nature resulting from service-connected disabilities.  See 38 C.F.R. § 17.120 (a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C. § 1725.

Payment or reimbursement of non-VA emergency medical services for non-service connected disorders for Veterans without full insurance coverage is available if certain conditions are met.  38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  To be eligible for payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-17.1008, the treatment must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(e) The Veteran is financially liable to the non-VA provider of the emergency treatment;

(f) The Veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. 

See 38 C.F.R. § 17.1002.

In a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that the previous version of 38 C.F.R. § 17.1002 (f), which provided that a veteran must not have coverage "in whole or in part" under a health-plan contract for the emergency treatment as a condition of eligibility for VA reimbursement of unauthorized medical expenses, was invalid because it was inconsistent with the current version of 38 U.S.C. § 1725, the statutory section implemented by § 17.1002 of the regulations.  See Staab v. McDonald, 28 Vet. App. 50 (2016).  In short, the Court found that partial coverage under a health-plan contract, including under Medicare Part A and Part B, for the non-VA emergency treatment at issue, was not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C. § 1725.  See id. (vacating and reversing a determination by the Board that partial Medicare coverage was a bar to section 1725 benefits, and remanding the matter for readjudication).  However, 38 U.S.C. § 1725 (c)(4)(D) limits reimbursement for copayments or similar payments, and such payment limitations were not set aside by the Court in Staab.

On January 9, 2018, VA issued an interim final rule revising its regulations concerning payment or reimbursement for emergency treatment for non-service connection conditions at non-VA facilities.  In order to implement Staab, VA amended 38 C.F.R. §§ 17.1002, 17.1003, and 17.1005 to expand eligibility for emergency treatment and/or emergency transportation to include veterans who receive partial payment from a health-plan contract.  Reimbursement remains prohibited only if the health-plan contract wholly extinguishes the Veteran's liability.  

The revised 38 C.F.R. § 17.1005 (a) (5) provides that VA will not reimburse a veteran under this section for any copayment, deductible, coinsurance, or similar payment that the veteran owes the third party or is obligated to pay under a health-plan contract.  See 83 Fed. Reg. 974 (Jan. 9, 2018) (to be codified at 38 C.F.R. pt. 17).  

In this case, the Veteran was treated at Lee Memorial Hospital on May 31, 2017 for high blood pressure and heart palpations.  Billing records in the claims file indicate that the Veteran was enrolled in Medicare A and B, and that Medicare paid for all of the medical expenses associated with the May 31, 2017 treatment, with the exception of $50.96 owed to Lee Memorial Hospital and $24.65 owed to Lee Health/Lee Physicians Group.  These amounts represented the Veteran's copayments under his Medicare coverage.

As noted, VA is barred by law and cannot reimburse the Veteran for copayments, deductibles, or other such similar payments.  Stated another way, the regulatory provisions prohibits VA from paying the Veteran's copayment or deductible payments for which the Veteran is responsible under his Medicare health-plan contract for services provided in the private hospital facility in May 2017.  

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses, representing the Veteran's copayments, incurred during treatment at a non-VA facility on May 31, 2017, and the claim is denied.  38 U.S.C. §§ 1725, 5107 (2012).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Lee Memorial Hospital on May 31, 2017 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


